*303Opinion by
Johnson, J.
At the trial, the collector’s returns as to the protests were received in evidence, and counsel for the Government stated that said mem-oranda indicated that error was made with respect to certain items, recommending that allowances by made accordingly. On the record presented, item 06953 in protest 239310-K and items 06954 and 07233 in protest 239311-K were held properly dutiable at 10 cents per dózen pieces and 25 percent ad valorem under paragraph 211, as modified, supra, and item 06415 in protest 239311-K was held properly dutiable at 10 cents per dozen pieces and 20 percent ad valorem under said modified paragraph, as 10-inch plates.